Order entered October 31, 2012




                                              In The
                                      Court of appeat5
                            if iftb Oiotritt of Texas; at Riattao
                                        No. 05-12-00199-CV

            BOARD OF ADJUSTMENT OF THE CITY OF DALLAS, Appellant

                                               V.

               BILLINGSLEY FAMILY LIMITED PARTNERSHIP, Appellee

                            On Appeal from the 193rd District Court
                                     Dallas County, Texas
                             Trial Court Cause No. DC-10-14095-L

                                             ORDER
       The Court has before it appellant's August 20, 2012 motion for extension of time to file

its reply brief The Court GRANTS the motion and ORDERS that any reply brief be filed

within ten days of the date of this order.



                                                         OLLY F    CIS
                                                       JUSTICE